Citation Nr: 1412888	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-12 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for anxiety disorder and a bipolar mood disorder (BMD).  

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for a skin disability.  

3. Entitlement to service connection for flat feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1969 to July 1971 and from July 1971 to July 1975.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 RO rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied claims for service connection for PTSD, a skin disability and flat feet.  

As the Board is granting the claim of service connection for anxiety disorder and a BMD, the issue regarding entitlement to service connection for a psychiatric disability has been separated on the title page.  

In February 2013, this claim was remanded for further development.  

The issues of entitlement to service connection for PTSD, a skin disability, and flat feet are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, anxiety disorder and a bipolar mood disorder had its onset during active service.  






CONCLUSION OF LAW

The criteria for an award of service connection for anxiety disorder and a bipolar mood disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board awards service connection for anxiety disorder and a bipolar mood disorder.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act (VCAA) of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is necessary.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection for PTSD requires a verified stressor and credible evidence the stressor occurred.  See 38 C.F.R. § 3.304(f) (2013).  However, other psychiatric claims, including claims of service connection for BMD and anxiety, do not include such a requirement.  

In each case where a veteran is seeking service-connection for any disability, due consideration shall be given to the places, types, and circumstances of a veteran's service.  See 38 U.S.C.A. § 1154(a) (West 2002).  When the claim is in equipoise, the reasonable doubt rule is for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

Here, the Board finds that entitlement to a claim of service connection for BMD and anxiety is warranted based on the examiner's equipoise opinion in the November 2013 VA examination report.  In the report, the examiner noted that the Veteran's brother was murdered while he was in service and his diagnosed anxiety disorder not otherwise specified, in part, stemmed from that event.  Further, the symptoms of his diagnosed BMD could not be differentiated from his anxiety disorder.  

While there have been many inconsistencies reported by the Veteran throughout his claim, available service personnel records show that in September 1971, the Veteran's (now former) wife wrote the president to see if the Veteran could be discharged from because his brother had been killed.  This evidence corroborates the fact that this event happened while the Veteran was in service, even if the Veteran did not personally witness it.  Further corroborating evidence shows that a December 1972 performance review negatively characterized the Veteran's initiative (which he disputed in a statement in the personnel records), although October 1974 and December 1973 evaluations showed the Veteran's performance to be outstanding.  

Here, the examiner has taken into account a significant event in the Veteran's life that occurred while he was in service.  As noted, under service connection for psychiatric disabilities other than PTSD do not require verified stressors, presumably because they are not typically caused by them.  (Note that the Veteran's current claim of service connection for PTSD remains on appeal pending the requested action below.)  

The Veteran's former wife's statement that expressed her concern for the Veteran in service is considered highly probative as it was created during service and long before compensation was sought.  The examiner's opinion is also probative and it at least partially relied on the fact that this event occurred while the Veteran was in service.  The Board finds the claim is at least in equipoise and will resolve any doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for anxiety disorder and a bipolar mood disorder is granted.  

REMAND

The 2013 VA examination reports referenced updated VA records that are not associated with the file.  According to the April 2012 supplemental statement of the case (SSOC), the last time VA records associated with the file was in August 2011 (the Veteran has sent in some, but not all, of his VA records dated later than August 2011).  On remand, all VA records from August 2011 to the present should be associated with the file.  

Accordingly, the case is REMANDED for the following action:

1. Associate all VA records from August 2011 to the present with the file.  If they are unavailable, notify the Veteran and document this fact in the file.  See 38 C.F.R. § 3.159(e) (2013).  

2. Review the VA records.  If necessary, return the file to the VA examiners to request clarification regarding their opinions.  

3. Readjudicate the claims.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a SSOC and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


